Motion Granted and Order filed January 30, 2020




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-19-00898-CR
                                       ____________

                      EX PARTE WALTER D. ALLEN, JR.


                     On Appeal from the 183rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 1339605A

                                       ORDER

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before February 10, 2020, containing Petitioner's Objections to the
State's Proposed Findings of Fact, Conclusions of Law, and Order filed on
September 9, 2019.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM

Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.